Citation Nr: 0625543	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Entitlement to separate 10 percent disability ratings for 
each ear for tinnitus.  

2.  Whether there was clear and unmistakable error (CUE) in 
the December 26, 2001 rating decision which granted service 
connection for tinnitus and assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  That decision denied the veteran's claim 
of entitlement to separate 10 percent ratings for each ear 
for tinnitus.  The veteran disagreed with the determination, 
maintaining that the criteria for an increased rating in 
excess of 10 percent for the service-connected tinnitus 
warranted separate 10 percent ratings.  


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The decision assigning a 10 percent evaluation for 
tinnitus is supportable.  The veteran has failed to establish 
any error of fact or law in the December 26, 2001 rating 
decision.


CONCLUSIONS OF LAW

1.  The claim for a higher disability rating for tinnitus is 
without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 
6260 (2003), Diagnostic Code 6260 (2005); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

2.  Because the pleading requirements for a motion for 
revision of a decision based on clear and unmistakable error 
have not been met, the motion must be dismissed without 
prejudice to refiling.  38 C.F.R. § 3.105(a) (2005); Simmons 
v. Principi, 17 Vet. App. 104 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

However, VA is not required to provide notice under 38 
U.S.C.A. § 5103(a) of the information and evidence necessary 
to substantiate a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current diagnostic code 6260 and by the previous versions of 
diagnostic code 6260.  See Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Similarly, there is no additional duty to 
assist the claimant concerning this claim.  VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim under 38 U.S.C.A § 5103A where there is 
no reasonable possibility that such aid could substantiate 
the claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  

The Board also observes that the VCAA and implementing 
regulations are not applicable to the instant claims of CUE.  
See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  As noted in Livesay, 
clear and unmistakable error claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  A claim based on clear and unmistakable error is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.

Analysis

Increased Rating

The veteran has requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under diagnostic 
code 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability evaluation for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




CUE

It has also been argued that there was clear and unmistakable 
error in the December 26, 2001 rating decision that assigned 
an evaluation of 10 percent for tinnitus.  However, the 
allegation presented is non-specific and does not rise to a 
valid assertion of clear and unmistakable error.  Therefore, 
the appeal is dismissed without prejudice.

Final RO decisions are entitled to a presumption of validity.  
Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The party 
bringing a CUE challenge to a final RO decision bears the 
burden of proving that the decision was based on a clear and 
unmistakable error.  Id.  This burden is not satisfied by the 
mere assertion that the decision contained CUE; instead, the 
party must describe the alleged error "with some degree of 
specificity" and must provide persuasive reasons "as to why 
the result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Pierce v. Principi, 240 F.3d 1348 (2001).

At best, the assertion in this case is to the effect that a 
regulation should have been interpreted in a manner that was 
more beneficial to the veteran.  The assertion, standing 
alone is not a valid assertion of CUE and the appeal is 
dismissed.


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus is denied.  

The motion for revision of the December 26, 2001 rating 
decision on the basis of clear and unmistakable error is 
dismissed without prejudice.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


